Name: Commission Regulation (EU) NoÃ 279/2010 of 31Ã March 2010 amending Council Regulation (EU) NoÃ 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea
 Type: Regulation
 Subject Matter: politics and public safety;  rights and freedoms;  international affairs;  Africa;  civil law
 Date Published: nan

 1.4.2010 EN Official Journal of the European Union L 86/20 COMMISSION REGULATION (EU) No 279/2010 of 31 March 2010 amending Council Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1284/2009 of 22 December 2009 imposing certain specific restrictive measures in respect of the Republic of Guinea, (1) and in particular Article 15 thereof, Whereas: (1) Annex II to Regulation (EU) No 1284/2009 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2010/186/CFSP (2) amends the Annex to Common Position 2009/788/CFSP (3). Annex II to Regulation (EU) No 1284/2009 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 1284/2009 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 346, 23.12.2009, p. 26. (2) OJ L 83, 30.3.2010, p. 23. (3) OJ L 281, 28.10.2009, p. 7. ANNEX Annex II to Regulation (EU) No 1284/2009 is amended as follows: The following entries shall be removed: Name (and possible aliases) Identifying information (date and place of birth (d.o.b. and p.o.b.), passport (Pass.)/ID card number etc.) Reasons 2. Major-General Mamadouba (alias Mamadou) Toto CAMARA d.o.b: 01/01/46 Pass: R00009392 Minister for Security and Civil Protection 3. General SÃ ©kouba KONATÃ  d.o.b: 01/01/64 Minister for Defence 16. Commandant Kelitigui FARO d.o.b: 03/08/72 Pass: R0003410 43. Mr Kabinet (alias KabinÃ ©) KOMARA d.o.b: 08/03/50 Pass: R0001747 Prime Minister